Citation Nr: 1451236	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  11-18 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a September 1998 rating decision with respect to the effective date assigned for the grant of service connection for the cause of the Veteran's death, namely August 28, 1997.

2.  Entitlement to an effective date earlier than August 28, 1997, for the grant of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-widow


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty in the military from December 1947 to June 1970.  He died in March 1995.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, in support of her appeal, the Appellant-widow testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the proceeding is of record.


FINDINGS OF FACT

1.  The Veteran died on March [redacted], 1995; he had served in Vietnam during the Vietnam era, so it is presumed he was exposed to herbicides while there.

2.  The Appellant's application for survivor's benefits was received by the Social Security Administration (SSA) in April 1995.

3.  Effective November 7, 1996, prostate cancer was added to 38 C.F.R. § 3.309(e) as a disease presumptively associated with exposure to herbicides in Vietnam during the Vietnam era.

4.  A September 1998 rating decision granted service connection for the cause of the Veteran's death, retroactively effective from September 23, 1997, based on findings that he had prostate cancer that warranted presumptive service connection based on his service in Vietnam and since a cause of his death.

5.  A March 2007 letter from SSA is competent and credible evidence that, in April 1995 (the month after the Veteran's death), the appellant had filed a claim for a Lump Sum Death Payment as his lawful surviving spouse; this communication reflects at least one claim that must be considered a joint claim for the purpose of also establishing her entitlement to VA death benefits.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision involved CUE in its assignment of an effective date of September 23, 1997, for the grant of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2014); 38 C.F.R. § 3.105 (2014).

2.  An earlier effective date of March 1, 1995 is warranted for this award.  38 U.S.C.A. §§ 5105, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.114, 3.153, 3.400, 3.816 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, though, the Board is fully granting this appeal so need not discuss whether VA satisfied these obligations because even if, for the sake of argument, VA did not, at most this would be inconsequential and, therefore, only harmless rather than substantive error since in no way outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); 38 C.F.R. § 20.1102.  Moreover, in any event, the VCAA does not apply to a CUE claim, irrespective of whether the Board or local RO issued the decision in question.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA also does not apply to RO CUE claims); Parker v. Principi, 15 Vet. App. 407 (2002).

CUE

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA RO.  See Disabled American Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000).  For CUE to exist:  (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  In other words, the error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "[CUE] is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. At 313.  "It must always be remembered that [CUE] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In short, a disagreement with how VA evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a Veteran or other claimant with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

So, here, the record to be reviewed for this CUE motion must be based on the record and law existing at the time of the September 1998 RO rating decision.  38 C.F.R. § 3.105.  Ultimately, though, as the representative pointed out during the November 2012 hearing, this decision will turn on application of 38 U.S.C.A. § 5015 (West 2002).


This statue (38 U.S.C.A. § 5105) pertains to joint applications for social security and Dependency and Indemnity Compensation (DIC), so benefits offered by two different Federal Agencies.  This statute provides that the VA Secretary and the Commissioner of Social Security shall jointly prescribe forms for use by survivors of members and former members of the uniformed services in filing applications for benefits under Chapter 13 of Title 38 of the U.S. Code (DIC benefits) and under Title II of the Social Security Act (42 U.S.C. 401 et seq.); and that when an application is filed with either Secretary, it shall be deemed to be an application for benefits under both Chapter 13 of Title 38 of the U.S. Code (DIC benefits) and under Title II of the Social Security Act (42 U.S.C. 401 et seq.).  Furthermore, a copy of such application filed with either Secretary, together with any additional information and supporting documents, shall be transmitted by the Secretary receiving the application to the other official.  38 U.S.C.A. § 5105; 38 C.F.R. § 3.153.  

As reason for not assigning an earlier effective date, VA adjudicators thus far have concluded the Appellant's DIC claim for the cause of the Veteran's death was not received until August 23, 1998, and that an effective date for service connection for the cause of his death therefore could not be granted any earlier than a year prior, meaning August 23, 1997.  However, the evidence shows the Appellant-widow had submitted a claim to SSA for survivor's benefits in April 1995, the month following the Veteran's death.  That application, then, is deemed by statute and VA regulation to also have been an application for VA DIC benefits.  That the RO was unaware of its filing is immaterial, as it does not appear to be the Appellant's responsibility to apprise VA of the SSA application.  In effect, VA is charged with what amounts to "constructive notice" of its filing.  Cf. Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (similarly applying this concept in recognition of VA medical records that are constructively in the file, even if not physically so).

Consequently, "the correct facts" as to the date of claim, as they were known at the time, were not before the adjudicator - in turn causing the regulatory provisions to be incorrectly applied in assigning the correct effective date.  It is also clear that the result, namely the effective date, consequently would have been manifestly different if those correct facts (earlier SSA filing) has been expressly identified or acknowledged in that rating decision.  Furthermore, the error was based on the record and law existing at the time of that September 1998 rating decision, not instead on additional evidence submitted or obtained after the fact.  The RO in essence came up with an effective date for service connection for the cause of the Veteran's death based on a September 1998 date of claim as opposed to the earlier April 1995 date of claim.  The appellant's challenge, therefore, rises to the level of CUE.  Damrel, supra.  Consequently, the facts sustain a finding that the September 1998 rating decision assigning the effective date of September 23, 1997, for the award of service connection for the cause of the Veteran's death constitutes CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.

Earlier Effective Date

Generally, the effective date of an award based on an original claim for DIC benefits, which include cause-of-death claims, is the date on which the application is received by VA.  38 U.S.C.A. § 5110(a).  However, if the claim of entitlement to DIC benefits is filed with VA within one year of the Veteran's death and the claim is ultimately granted, then the effective date will be the first day of the month in which the Veteran died.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c)(2).


If the payment of compensation is due to a change in the law or an administrative issue, the effective date of the increase is fixed in accordance with the facts, but is not earlier than the date of the change in the law.  In no event is the increase retroactive for more than one year from the date of application for the increase, or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  This provision is often used in cases relating to new diseases added to the list of presumptive disease associated with herbicide exposure.

If a claim is reviewed at the claimant's request more than a year after the effective date of the law, benefits may be authorized for one year prior to the date of receipt of the request.  38 C.F.R. § 3.114(a)(3).  However, in order for a claimant to be eligible for such a retroactive payment, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of the claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to these provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a U. S. District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).


Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816.  The Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease " includes a disease for which the Secretary of VA has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Effective November 7, 1996, VA added prostate cancer to the list of enumerated diseases recognized as having an association with exposure to herbicides in the Republic of Vietnam set forth in 38 C.F.R. § 3.309(e).  See 61 Fed. Reg. 57586 (1996).  Accordingly, the Board concludes the Veteran is a "Nehmer class member" as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  As to 38 C.F.R. § 3.816(c)(2), if the class member's claim was received between May 3, 1989 and the effective date of the liberalizing law, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as provided in paragraph (c)(3) of this section.  See 38 C.F.R. § 3.816(c)(2).  A claim will be considered a claim for compensation if the claimant's application or other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or VA issued a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Paragraph (c)(3) provides that if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  Paragraph (c)(4) provides that if the requirements of paragraph (c)(1) or (c)(2) are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.

As already mentioned, if a claim is filed with SSA on a form jointly prescribed by the Secretary and the commissioner of SSA, such application "shall be deemed to be an application for benefits" to both agencies on the date the application is filed.  Pursuant to 38 C.F.R. § 3.153, an application for SSA benefits is considered a claim for death benefits and is deemed to have been received in the VA as of the date of receipt by the SSA, provided such application is "on a form jointly prescribed by the Secretary and the Commissioner of Social Security."  Jointly-prescribed forms include the VA survivor benefit applications and the SSA survivor applications (Forms SSA-4, 5, 7, and 10).

Any application form filed with SSA requesting survivor's benefits suffices to warrant an effective date for DIC benefits based on the date of the SSA application.  See Van Valkenburg v. Shinseki, 23 Vet. App. 113, 114-119 (2009).

Here, the appellant-widow asserts that she filed her SSA claim for survivor's benefits in April 1995, only a month after the Veteran's death.  And although the file does not contain a copy of that claim, a March 2007 letter from SSA indicates the appellant indeed had applied for a lump sum death payment in April 1995 based on the Veteran's record, even though that claim was denied.  So the Board finds this confirmation sufficient to prove the appellant filed a claim with SSA for survivor's benefits well within one year of the Veteran's March 1995 death.


There was no VA adjudication of the claim for survivor's benefits prior to the September 1998 rating decision awarding benefits on the basis of granting service connection for the cause of the Veteran's death (recognizing prostate cancer as the cause of his death).

The appellant is a "Nehmer class member" as she is the Veteran's lawful surviving spouse.  38 C.F.R. § 3.816 provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  38 C.F.R. § 3.816 provides that, if a class member's claim for cause of death or other DIC benefits was received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death, the effective date of the award will be the later of the date such claim was received by VA or the date the death occurred, whichever is later.  However, if the claim was received within a year following death, the effective date of the award shall be the first day of the month in which the death occurred.  38 C.F.R. § 3.816(d)(2), (3), (4).

The effective date of the regulation that added prostate cancer as a disease presumptively due to in-service exposure to herbicides is November 7, 1996.  In this situation, where the Board has determined that the DIC claim from the Nehmer class member was received after May 3, 1989 and before the effective date of the pertinent liberalizing law regarding prostate cancer, and where the DIC claim was filed within a year following the Veteran's death, the effective date of the award shall be the first day of the month in which the death occurred.  38 C.F.R. § 3.816(d)(3).  Here, the Nehmer class DIC application was filed after May 3, 1989, within a year following the Veteran's death, and before the 1996 liberalizing law went into effect.  Accordingly, March 1, 1995 (the first day of the month of the Veteran's death on March [redacted], 1995) is the appropriate effective date for assignment of the grant of service connection for the cause of his death.


ORDER

The September 1998 rating decision was the product of CUE, and an earlier effective date of March 1, 1995, for the grant of service connection for the cause of the Veteran's death is assigned.



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


